Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   April 24, 2015

The Court of Appeals hereby passes the following order:

A15D0333. HOWARD S. BUSH v. COLUMBIA COUNTY BOARD OF TAX
    ASSESSORS.

      Howard S. Bush obtained a favorable ruling in his ad valorem tax appeal and
moved for attorney fees and costs pursuant to OCGA § 48-5-311 (b)(4) (B) (ii). The
superior court denied his request for attorney fees and costs, and Bush filed a motion
for reconsideration. After the trial court denied the motion for reconsideration, Bush
filed the instant application for discretionary appeal.
       Cases involving ad valorem taxes are expressly exempted from the scope of
OCGA § 5-6-35 (a) (1), and it appears that no other provision of OCGA § 5-6-35 (a)
is applicable here. Ordinarily, when a party applies for discretionary review of a
directly appealable order, we grant the application under OCGA § 5-6-35 (j). To fall
within this general rule, however, the application must be filed within 30 days of
entry of the order or judgment to be appealed. OCGA § 5-6-35 (d); Hill v State, 204
Ga App 582 (420 SE2d 393) (1992). Bush filed his application 84 days after the trial
court entered its order.
      Bush filed a motion for reconsideration of the trial court’s order, which resulted
in the order he now seeks to appeal. But the denial of a motion for reconsideration
is not directly appealable. Bell v. Cohran, 244 Ga. App. 510, 511 (536 SE2d 187)
(2000). And the filing of such a motion does not extend the time for appealing the
underlying judgment. See id. Accordingly, we lack jurisdiction to consider the
application, which is hereby DISMISSED as untimely.
Court of Appeals of the State of Georgia
                                     04/24/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.